Cased 2OGiLIS549\ NEG Ddounimeh2241 Ariéet1RB220 AeapellobL2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

PROJECT CITIZENSHIP INC.,
Plaintff,

Vv.
Case No. 1:20-cv-11545-NMG
DEPARTMENT OF HOMELAND
SECURITY, CHAD WOLF, in his official
capacity, KENNETH CUCCINELLL, in his
official capacity, AND UNITED STATES
CITIZENSHIP AND IMMIGRATION
SERVICES,

Defendants.

 

 

 

Upon consideration of the parties’ Joint Motion to Stay All Proceedings Related to Plaintiffs
Motion for Preliminary Injunction it is hereby

ORDERED that the motion is GRANTED; and it is further

ORDERED that the proceedings related to Plaintiff's Motion for Preliminary Injunction are
STAYED pending Defendants’ determination whether to appeal the Order Granting Plaintiffs’
Motion for Preliminary Injunction and Request for Stay of Effective Date of Rule and Denying
Request for Administrative Stay, Immigrant Legal Resource Center v. Wolf, 4:20-cv-5883-JSW (N.D. Cal.,
September 29, 2020) (ECF No. 98) (“Preliminary Injunction Order”); and it is further

ORDERED that within three business days of either Defendants’ filing of a notice of appeal
of the Preliminary Injunction Order or the expiration of Defendants’ time to do so, the parties shall
file a joint status report indicating whether the proceedings related to Plaintiffs Motion for Preliminary
Injunction should continue to be stayed; and it is further

ORDERED that in the event that, following Defendants’ filing of a notice of appeal of the
Preliminary Injunction Order or the expiration of Defendants’ time to do so, the parties determine

that the proceedings related to Plaintiffs Motion for Preliminary Injunction should not be stayed
Casein Libdeshiiis Feselne2011 Fitdech M680 Pagee Dpb2

further, the parties agree that Defendants’ shall have ten (10) days from such date to file any response
to Plainuffs Motion for Preliminary Injunction and Plaintiff shall have ten (10) days from the date
any opposition is filed to file a reply brief in support of its Motion for Preliminary Injunction. The
page limits previously allowed by the Court, ECF No. 16, shall apply to each filing. The Court shall
schedule a hearing in this matter as soon as reasonably practicable following the completion of

briefing.

Dated: Ot. , 2020 V tui, baba

NATHANIEL M. GOR4ON
United States District Judge
